Exhibit 10.5.7

eHealth, Inc. 2006 Equity Incentive Plan

Outside Director Stock Unit Agreement

 

Grant    The Company hereby grants you an award of restricted Stock Units
(“RSUs”), as set forth in the Notice of Stock Unit Grant (the “Notice of Grant”)
and subject to the terms and conditions in this Agreement and the Company’s 2006
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Unit
Agreement. Company’s Obligation    Each RSU represents the right to receive a
share of Stock (a “Share”) on the vesting date. Unless and until the RSUs vest,
you will have no right to receive Shares under such RSUs. Prior to actual
distribution of Shares pursuant to any vested RSUs, such RSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Settlement of any vested RSUs shall be made in whole
Shares only. Vesting    Subject to the next paragraph (Forfeiture upon
Termination of Service), the RSUs awarded by this Agreement will vest according
to the vesting schedule specified in the Notice of Grant. Forfeiture upon
Termination of Service    Notwithstanding any contrary provision of this
Agreement or the Notice of Grant, if you terminate Service for any or no reason
prior to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company. Payment after Vesting    Any RSUs that vest
hereunder will be paid to you (or in the event of your death, to your estate) in
Shares. Tax Withholding    Currently there is no required US tax withholding
with respect to this grant. If withholding should become required, then
notwithstanding any contrary provision of this Agreement, no Shares shall be
distributed to you unless and until you have made satisfactory arrangements with
respect to the payment of income, employment and any other taxes which must be
withheld with respect to such Shares. With the Company’s consent, these
arrangements may include withholding shares of Company stock that otherwise
would be issued to you with a Fair Market Value equal to the minimum amount
statutorily required to be withheld.



--------------------------------------------------------------------------------

Arbitration    You and the Company agree that any and all disputes arising out
of the terms of the Notice of Grant, the Plan or this Agreement or their
interpretation shall be subject to binding arbitration in Santa Clara County,
California before the American Arbitration Association under its California
Employment Dispute Resolution Rules, or by a judge to be mutually agreed upon.
You and the Company agree that the prevailing party in any arbitration shall be
entitled to injunctive relief in any court of competent jurisdiction to enforce
the arbitration award. You and the Company agree that the prevailing party in
any arbitration shall be awarded reasonable attorney’s fees and costs. Payments
after Death    Any distribution or delivery to be made to you under this
Agreement will, if you are then deceased, be made to the administrator or
executor of your estate. Any such administrator or executor must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.
Stockholder Rights    Neither you nor any person claiming under or through you
will have any of the rights or privileges of a stockholder of the Company in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to you or your
broker. Notices    Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company at 440 East Middlefield Road,
Mountain View, California 94043, Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.
Grant is Not Transferable    Except to the limited extent provided in paragraph,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void. You may, however, dispose of this award in your will or through a
beneficiary designation. Binding Agreement    Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

2



--------------------------------------------------------------------------------

Additional Conditions to Issuance of Stock    If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to you (or your estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. Resale Restrictions    You agree not to sell any RSU
Shares at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify. Applicable Law    This Agreement
will be interpreted and enforced under the laws of the State of California,
without regard to its choice-of-law provisions. The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

This Agreement, the Notice of Grant and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

Administrator Authority    The Administrator will have the power to interpret
the Plan, the Notice of Grant and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon you, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, the Notice of Grant or this Agreement.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3